 


115 HRES 7 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 7 
In the House of Representatives, U. S.,

January 3, 2017
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on Appropriations:Mrs. Lowey.

Committee on the Budget:Mr. Yarmuth. Committee on Education and the Workforce:Mr. Scott of Virginia.

Committee on Energy and Commerce:Mr. Pallone. Committee on Financial Services:Ms. Waters.

Committee on Foreign Affairs:Mr. Engel. Committee on Homeland Security:Mr. Thompson of Mississippi.

Committee on House Administration:Mr. Brady of Pennsylvania. Committee on Natural Resources:Mr. Grijalva.

Committee on Oversight and Government Reform:Mr. Cummings. Committee on Rules:Ms. Slaughter, Mr. McGovern, Mr. Hastings, and Mr. Polis.

Committee on Small Business:Ms. Velázquez. Committee on Ways and Means:Mr. Neal.

 
 
Karen L. Haas,Clerk.
